Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12-15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claims 7, “the L shaped frame” lacks antecedent basis. For claims 8, “the L shaped frame members” lacks antecedent basis. For claims 9, “the L shaped frame member” lacks antecedent basis.  For claim 12, it is unclear whether the “a plurality of storage compartments” include the storage compartment claimed previously in claim 1.  In claim 19, “the structure” and “the upper surface” lack antecedent basis.

Allowable Subject Matter
Claims 1-6, 10, 11 and 16-18 are allowed.
For claim 1, the prior art fails to teach a desk system comprising: 5a modular attachment frame with magnets in an upper surface and a plurality of spaced apart threaded holes; 10a desktop with magnets in a lower surface attracted to corresponding ones of the magnets in the modular attachment frame; a storage compartment with a plurality of through-holes and an attachment plate having a plurality of through-holes which correspond to the threaded holes in the 15modular attachment frame; a plurality of vertical supports configured to be removably attached to the modular attachment frame, wherein the supports and the storage compartment are configured to be attached to the modular attachment frame at different points.
For claim 16, the prior art also fails to teach a modular desk comprising: -26-113602092.11199127/306712 a frame having a plurality of spaced apart screw holes; 5a desktop surface and legs configured to be removably attached to the frame; and a plurality of storage compartments configured to be removably attached to the frame, wherein the legs and the storage compartments are configured to be attached to 10the frame in various orientations.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
For claim 19, the prior art also fails to teach a desk comprising: 20a modular attachment frame comprising a plurality of threaded holes; an upper finishing surface configured to attach to an upper surface of the modular attachment frame; a storage compartment configured to attach to a lower surface of the modular 25attachment frame; -27- 113602092.11199127/306712a plurality of vertically orientated supports secured to the modular attachment frame; and 5a plate which is configured to attach the storage compartment and the vertically orientated supports to the modular attachment frame.

Claims 7-9, 12-15 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
December 1, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637